Citation Nr: 1029791	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  06-27 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
right knee degenerative joint disease.

2.  Entitlement to an initial rating in excess of 10 percent for 
residuals of a left eye injury, with peripheral retinal atrophic 
degeneration, temporally.

3.  Entitlement to an initial rating in excess of 10 percent for 
hemorrhoids from January 1, 2005 through September 7, 2006.

4.  Entitlement to an initial staged rating in excess of 10 
percent for hemorrhoids from November 1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to December 
2004.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Seattle, Washington 
on behalf of the Regional Office in Roanoke, Virginia.  
Jurisdiction over this case was transferred to the RO in Chicago, 
Illinois.

In January 2007 the Veteran indicated that he no longer desired a 
Board hearing on these matters.

The September 2005 rating decision granted service connection for 
fungus of the toes and assigned a noncompensable rating, 
effective January 1, 2005.  The Veteran filed a notice of 
disagreement with regard to the rating assigned for his toes 
disability in the September 2005 rating decision, and a statement 
of the case was issued in July 2006 which continued the 
noncompensable rating.  The Veteran did not indicate in his 
August 2006 VA Form 9 that he was appealing the rating for his 
fungus disability of the toes.

A March 2009 rating decision denied the Veteran's claim of 
service connection for bilateral leg venous insufficiency 
secondary to service-connected lung disability.  The Veteran 
filed a notice of disagreement with regard to the bilateral leg 
venous insufficiency disability, and a statement of the case was 
issued in October 2009 which continued the denial of service 
connection for that disability.  In a statement received in 
December 2009 the Veteran indicated he was not going to appeal 
the March 2009 rating decision which denied his claim of service 
connection for bilateral leg venous insufficiency secondary to 
service-connected lung disability.

The issue of entitlement to an initial rating in excess of 10 
percent for residuals of a left eye injury, with peripheral 
retinal atrophic degeneration, temporally, is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, service-connected 
disability of the right knee has been manifested by complaints of 
pain and functional impairment comparable to limitation of 
flexion to no less than 120 degrees.

2.  For the periods on appeal (January 1, 2005 through September 
7, 2006 and from November 1, 2006), service-connected hemorrhoids 
were not shown to have been manifested by persistent bleeding, a 
recurrent fissure, or occasional involuntary bowel movements 
necessitating the wearing of a pad.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for right knee degenerative joint disease have not been met at 
any time during the rating period on appeal.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5010, 5257, 5258, 5260, 5261 (2009).

2.  The criteria for an initial rating in excess of 10 percent 
for hemorrhoids from January 1, 2005 through September 7, 2006 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7332, 7336 (2009).

3.  The criteria for an initial staged rating in excess of 10 
percent for hemorrhoids from November 1, 2006 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Codes 7332, 7336 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
As previously defined by the courts, those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Upon receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is required to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.

As the September 2005 rating decision granted service connection 
for the disabilities on appeal, those claims are now 
substantiated.  As such, the filing of a notice of disagreement 
as to the disability ratings assigned does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 
3.159(b)(3).  Rather, the Veteran's appeal as to the disability 
ratings assigned triggers VA's statutory duties under 38 U.S.C.A. 
§§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. 
§ 3.103.  As a consequence, VA is only required to advise the 
Veteran of what is necessary to obtain the maximum benefits 
allowed by the evidence and the law.  The Board observes that as 
for rating the Veteran's disabilities on appeal, the relevant 
criteria have been provided to the Veteran, including in the July 
2006 statement of the case and November 2008 RO correspondence.  
In September 2008 the Veteran received notice regarding the 
assignment of a disability rating and/or effective date in the 
event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the 
claims file, as are private records and VA examinations.  The 
Veteran has undergone VA examinations (April 2005, May 2005, 
January 2009) that address the matters presented by this appeal.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations obtained in this case are 
adequate, as they considered the pertinent evidence of record, 
and included an examination of the Veteran and elicited his 
subjective complaints.  The VA examinations described the 
Veteran's disabilities on appeal in sufficient detail so that the 
Board is able to fully evaluate the claimed disabilities.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination with respect to the initial 
rating issues on appeal has been met.  

The Veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met, and the Board will address the merits of the 
claims.

Legal Criteria

Disability evaluations are determined by comparing a veteran's 
present symptoms with criteria set forth in the VA's Schedule for 
Rating Disabilities (Rating Schedule), which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Because the instant appeal is from the initial ratings 
assigned with the grant of service connection, the possibility of 
"staged" ratings for separate periods during the appeal period, 
based on the facts found, must be considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all the evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not have 
to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

I.  Right knee

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is 


rated based on limitation of motion of the affected joint.  In 
this regard, a 10 percent rating is for assignment for 
degenerative arthritis, established by X-ray findings, for each 
major joint when limitation of motion is noncompensable under the 
appropriate Diagnostic Code.

As for Diagnostic Code 5257, a 10 percent rating contemplates 
slight impairment of the knee due to recurrent subluxation or 
lateral instability, a 20 percent rating contemplates moderate 
knee impairment, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.

Under Diagnostic Code 5258, a 20 percent evaluation, the highest 
and only rating available under that schedular provision, may be 
assigned where there is evidence of dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the knee joint.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg 
motion is governed by Diagnostic Codes 5260 and 5261. Diagnostic 
Code 5260 concerns limitation of leg flexion.  A 20 percent 
evaluation is for application where flexion is limited to 30 
degrees, and a 30 percent rating applies where flexion is limited 
to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a 20 percent evaluation is for 
application where extension is limited to 15 degrees.  A 30 
percent rating applies where extension is limited to 20 degrees.

Under Diagnostic Code 5262, a 20 percent evaluation is for 
assignment for malunion of the tibula and fibula with moderate 
knee or ankle disability.  A 30 percent evaluation is for 
assignment with marked knee or ankle disability.  In addition, a 
40 percent evaluation is for assignment with evidence of nonunion 
of the tibia and fibula with loose motion requiring a brace.

VAOPGCPREC 9-2004 (September 17, 2004) holds that a claimant who 
had both compensable limitation of flexion and compensable 
limitation of extension of the same leg must be rated separately 
under Diagnostic Codes 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.

Further regarding the question of entitlement to separate 
evaluations, VAOPGCPREC 23-97 provides that a claimant who has 
arthritis and instability of the knee may, in some circumstances, 
be rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 9-98.

Service treatment records reveal that in 1980 the Veteran injured 
his right knee while playing basketball.  A January 2005 MRI of 
the right knee revealed a complete and complex posterior medial 
meniscal tear, and May 2005 VA X-rays of the right knee revealed 
mild degenerative joint disease.  A September 2005 rating 
decision granted service connection for right knee degenerative 
joint disease and assigned a 10 percent rating, effective January 
1, 2005.

Range of motion testing of the right knee has included the 
following: May 2005 VA examination findings of right knee flexion 
of 120 degrees, and right knee extension to 0 degrees; and the 
January 2009 VA examination finding of right knee flexion of 0 to 
130 degrees.

The competent clinical evidence of record establishes that right 
knee flexion is to no less than 120 degrees, and the Veteran's 
right knee extension has essentially been noted to be full.  
Based on the above findings, the next-higher 20 percent rating is 
not warranted under Diagnostic Code 5260 or 5261.  In so finding, 
the Board has considered additional limitation of function due to 
factors such as pain, weakness, incoordination and fatigability.  
38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  The May 2005 VA examiner noted that the 
Veteran had right side pain on repetitive range of motion testing 
of the right knee, but indicated that there was no fatigue, 
weakness, lack of endurance, or incoordination.  The January 2009 
VA examiner stated that upon repetitive range of motion testing 
of the right knee there was no functional impairment due to pain, 
weakness, fatigability, incoordination, or flare-up.  Therefore, 
even considering additional functional limitation due to pain, 
the competent findings do not indicate a disability picture 
comparable to having right knee flexion limited to 30 degrees or 
right knee extension limited to 15 degrees, as is necessary in 
order to achieve the next-higher 20 percent evaluation under 
Diagnostic Code 5260 or 5261.

The Board has also considered whether the Veteran is entitled to 
a compensable rating for his knee disability under any alternate 
Diagnostic Code.  However, as the evidence fails to establish 
functional impairment comparable to ankylosis, even with 
consideration of pain, Diagnostic Code 5256 is not for 
application.  As frequent locking of the knees with effusion into 
the knee joint has not been shown, a 20 percent evaluation under 
Diagnostic Code 5258 is not for application.  Similarly, as the 
evidence fails to demonstrate impairment of the right or left 
tibia or fibula, a higher rating is not possible under Diagnostic 
Code 5262.

The Board acknowledges VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both compensable 
limitation of flexion and compensable limitation of extension of 
the same leg must be rated separately under Diagnostic Codes 5260 
and 5261 to be adequately compensated for functional loss 
associated with injury to the leg.  In the present case, however, 
the medical findings previously discussed do not establish loss 
of right knee flexion to a compensable degree (45 degrees), or 
loss of right knee extension to a compensable degree (10 
degrees).  Based on the above findings, a 10 percent rating is 
not warranted under either Diagnostic Code 5260 or 5261, and 
separate evaluations pursuant to VAOPGCPREC 9-2004 are not 
appropriate.

As for Diagnostic Code 5257, the Board notes that recurrent 
subluxation or lateral instability of the right knee has not been 
shown.  VA examinations have consistently shown negative Drawer 
and McMurray testing.  As such, consideration under Diagnostic 
Code 5257 is not for application, and a separate rating for 
instability is not for application.  VAOPGCPREC 23-97.

In short, an initial rating in excess of 10 percent for right 
knee disability is not warranted at any time during the rating 
period on appeal.



II.  Hemorrhoids

A September 2005 rating decision granted service connection for 
hemorrhoids and assigned a noncompensable rating, effective 
January 1, 2005.  A July 2006 rating decision increased the 
rating for hemorrhoids to 10 percent, also effective January 1, 
2005.  A March 2009 rating decision assigned a temporary total 
convalescence rating pursuant to 38 C.F.R. § 4.30, for 
hemorrhoids, from September 8, 2006 through October 31, 2006, 
based on surgical treatment (hemorrhoidectomy) necessitating 
convalescence; a rating of 10 percent was continued, effective 
from November 1, 2006.

Hemorrhoids are rated under 38 C.F.R. § 4.114, Diagnostic Code 
7336, which provides for a 10 percent rating for large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue, evidencing frequent recurrences.  A 20 percent rating is 
warranted for hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.

Under Diagnostic Code 7332, which sets forth criteria for 
evaluating impairment of sphincter control, a 10 percent 
disability rating is assigned when there is constant slight or 
occasional moderate leakage.  A 30 percent disability evaluation 
is contemplated for impairment of sphincter control characterized 
by occasional involuntary bowel movements necessitating wearing 
of a pad.  38 C.F.R. § 4.114, Diagnostic Code 7332.

At a May 2005 VA examination, it was noted that the Veteran 
complained there "is a leakage just one-third per day," which 
was slight in nature.  The Veteran reported that he used one pad 
a day and used stool softener and ProctoFoam cream.  Physical 
examination revealed a small, not reducible hemorrhoid.  There 
was no evidence of bleeding or thrombosis.  The diagnosis was 
external hemorrhoids with no evidence of anemia or malnutrition.

At a January 2009 VA examination, the Veteran stated that shortly 
after his 2005 hemorrhoidectomy he had a change in his bowel 
movements with the stools becoming loose, not watery, and 
alternating with firm stools; he developed fecal incontinence.  
He had oozing that would occur three to four times a week.  He 
needed to wear a pad (the pad was a "homemade" pad of wrapped 
up toilet paper) but rarely soiled his underwear.  He complained 
of anal itching but no rectal pain.  He had no swelling or 
perianal discharge, but he did have rectal bleeding one or two 
times per week.  He had no history of anal fissures, and, while 
he had a fissure after his surgery, there had been no recurrence.  
Physical examination revealed no excoriations or ulcers of the 
skin.  There were no hemorrhoids present, and sphincter tone was 
good with slight laxity posteriorly.  The diagnosis was no 
hemorrhoids observed, with no bleeding or thrombosis.

As for entitlement to an initial rating in excess of 10 percent 
for hemorrhoids from January 1, 2005 through September 7, 2006, 
and entitlement to an initial staged rating in excess of 10 
percent for hemorrhoids from November 1, 2006, the Board notes 
that the next higher rating of 20 percent under Diagnostic Code 
7336 requires secondary anemia or fissures; however, the medical 
evidence does not show either anemia or fissures, and an initial 
rating in excess of 10 percent under Diagnostic Code 7336 for 
these time periods is not warranted.

As noted, Diagnostic Code 7332 provides that a 30 percent 
evaluation is warranted where there are occasional involuntary 
bowel movements, necessitating the wearing of a pad.  While the 
Veteran has reported needing to use a pad due to leakage, no 
examiner noted related sphincter impairment, anal fissure or 
involuntary bowel movements.  As such, a 30 percent rating under 
Diagnostic Code 7336 is not assignable at any time during the 
period of the appeal.

The Board does not doubt that the Veteran continues to suffer 
from hemorrhoids and acknowledges that the record shows a history 
of complaints and treatment for hemorrhoids.  However, initial 
ratings in excess of 10 percent for hemorrhoids is not warranted.

Conclusion

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board 
acknowledges that the Veteran is competent to give evidence about 
what he observes or experiences; for example, he is competent to 
report that he experiences certain symptoms such as right knee 
pain and bowel problems.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).   However, as with the medical evidence of record, 
the Veteran's credible account of his symptomatology describes 
ratings consistent with those currently assigned.

In reviewing the foregoing, the Board has been cognizant of the 
"benefit of the doubt" rule, but there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a more favorable determination.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination 
is whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that 
the Veteran's disability picture is not so unusual or exceptional 
in nature as to render his schedular rating inadequate.  The 
disabilities on appeal have been evaluated under the applicable 
diagnostic code that has contemplated the level of occupational 
impairment caused by the disabilities on appeal.  The evidence 
does not reflect that the Veteran's right knee disability or 
hemorrhoids, alone, has caused marked interference with 
employment or necessitated any frequent periods of 
hospitalization, such that application of the regular schedular 
standards is rendered impracticable.  The evidence of record 
indicates that the Veteran is currently employed, and there is no 
indication that he has asserted that he is precluded from 
obtaining or maintaining gainful employment.  Therefore, referral 
for assignment of an extra-schedular evaluation in this case is 
not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

A total rating based on individual unemployability due to 
service-connected disability (TDIU) is an element of all appeals 
of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In this case, however, TDIU consideration is not 
warranted.  Evidence in the claims file reveals that the Veteran 
is gainfully employed, and he has not asserted to the contrary.  
(See report of a January 2009 VA joints examination.)


ORDER

An initial rating in excess of 10 percent for right knee 
degenerative joint disease is denied.

An initial rating in excess of 10 percent for hemorrhoids from 
January 1, 2005 through September 7, 2006 is denied.

An initial staged rating in excess of 10 percent for hemorrhoids 
from November 1, 2006 is denied.


REMAND

A September 2005 rating decision granted service connection for 
left eye disability and assigned a noncompensable rating under 
Diagnostic Code 6009 (unhealed eye injury), effective January 1, 
2005.  Based on an April 2005 Goldman field testing result that 
revealed that concentric contraction of the Veteran's left eye 
was 54 degrees, a July 2006 rating decision increased the rating 
for left eye disability to 10 percent under 38 C.F.R. § 4.79, 
Diagnostic Code 6080 (visual field deficits), also effective 
January 1, 2005.

The claims file also contains a January 2009 VA eye progress note 
revealing that the Veteran has corrected visual acuity of 20/20 
in the left eye.  While other ocular findings are contained in 
the January 2009 VA eye progress note, there appears to be no 
Goldman field testing results.

As noted, the Veteran's left eye disability is rated under 
impairment of field of vision pursuant to the criteria found in 
Diagnostic Code 6080.  As Goldman field testing (or similar 
visual field testing) results are necessary to rate the Veteran's 
left eye disability, the Veteran should be afforded a VA eye 
examination that includes visual field testing results.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected left eye 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies, including visual field 
testing, should be performed, and all 
findings reported in detail.

2.  The AOJ should then readjudicate the 
issue of entitlement to an initial rating in 
excess of 10 percent for residuals of a left 
eye injury, with peripheral retinal atrophic 
degeneration, temporally.  If the benefit 
sought is not granted to the Veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the Veteran 
and his representative should be afforded 
the appropriate period to respond.  
Thereafter, the case should be returned to 
the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


